 

AO 83 (Rev. 06/09) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT

for the

Western District of North Carolina
ACE Motor Acceptance Corporation

Plaintiff,
Vv.

Robert McCoy Jr

Defendants Case No. 3:18-cv-630-KDB

 

Defendant

Ne ee ee

SUMMONS IN A CIVIL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment  Superseding Indictment 0 Information O Superseding Information 1 Complaint

©) Probation Violation Petition Supervised Release Violation Petition O Violation Notice @# Order of Court

 

 

 

US District Court
Place: Charles R. Jonas Buliding Courtroom No.: Charlotte #2
401 West Trade Street ;
Charlotte, NC 28202 Date and Time: 03/09/2020 9:30 am

 

This offense is briefly described as follows:

Charge of Criminal Contempt Against Robert McCoy Jr.

 

Frank G. Johgs, Clerk of Court

 

Printed name and title

 

I declare under penalty of perjury that I have:

O) Executed and returned this summons CO Returned this summons unexecuted

Date:

Server’s signature

 

Printed name and title

Case 3:18-cv-00630-KDB Document 72 Filed 12/20/19 Page 1 of 2
 

AO 83 (Rev. 06/09) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT

for the

Western District of North Carolina
ACE Motor Acceptance Corporation

Plaintiff,

 

v.
Misty See cada. Case No. 3:18-cv-630-KDB
)
Defendant
SUMMONS IN A CIVIL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

1 Indictment O Superseding Indictment 0 Information O Superseding Information O Complaint

CO) Probation Violation Petition Supervised Release Violation Petition O Violation Notice @& Order of Court

 

 

 

US District Court
Place: Charles R. Jonas Buliding Courtroom No.: Charlotte #2
401 West Trade Street :
Charlotte, NC 28202 Date and Time: 03/09/2020 9:30 am

 

 

This offense is briefly described as follows:

Charge of Criminal Contempt Against Misty McCoy.

Srok Dd:

ats 42/20/2019

 

Issuing officer’s signature

Frank G. Johns, Clerk of Court

Printed name and title

 

 

I declare under penalty of perjury that I have:

O Executed and returned this summons 1 Returned this summons unexecuted

Date:

 

Server's signature

 

Printed name and title

Case 3:18-cv-00630-KDB Document 72 Filed 12/20/19 Page 2 of 2
